Citation Nr: 0620222	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-00 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for a left thigh 
disorder.

5.  Entitlement to service connection for a left ankle 
disorder.

6.  Entitlement to service connection for a left shoulder 
disorder, to include left rotator cuff tendonitis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of March and September 2002 by the 
Muskogee, Oklahoma, Regional Office (RO), of the Department 
of Veterans Affairs (VA).

On May 29, 2003, the veteran appeared and testified at a 
personal hearing by videoconference before the undersigned 
Veterans' Law Judge.  A transcript of that hearing is of 
record.  Following that hearing, the Board remanded the claim 
in January 2004 for the purpose of obtaining additional 
medical evidence.  The claim has since been returned to the 
Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  VA audiological test results do not show puretone 
thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies at 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test at less than 
94 percent in the right ear.  

3.  While the veteran does now suffer from hearing loss of 
the left ear, a plausible medical nexus between the hearing 
loss disability and the veteran's military service has not 
been presented.

4.  Competent medical evidence etiologically linking tinnitus 
with the veteran's military service or to a service-connected 
disability has not been presented.

5.  Despite the veteran's claims to that he now suffers from 
disabilities involving the left hip, thigh, ankle, and 
shoulder, a VA medical examination has failed to reveal 
findings indicative of an actual ratable disability of the 
hip, thigh, ankle, or shoulder.  


CONCLUSIONS OF LAW

1.  The veteran does not have a right ear hearing loss 
disability for VA benefit purposes and service connection for 
a bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.385 (2005).

2.  A right ear hearing loss disability was not incurred in 
or aggravated by service, and a sensorineural hearing loss 
disability may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2005).

3.  Tinnitus was not incurred in or aggravated by service, 
and a sensorineural hearing loss disability may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2005).

4.  A left hip disorder was not incurred or aggravated during 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

5.  A left thigh disorder was not incurred or aggravated 
during the veteran's active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

6.  A left ankle disorder was not incurred or aggravated 
during the veteran's active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

7.  A left shoulder disorder, to include left rotator cuff 
tendonitis, was not incurred or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a January 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision 
of March 2002.  A second VCAA letter was proffered to the 
veteran in July 2002, and that letter was issued prior to the 
second AOJ decision of September 2002.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his, and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decisions, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's Remand of January 2004.  In 
each instance, the VA has discussed what the appellant needed 
to present in the form of evidence that would allow for him 
to succeed with his appeal.  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  
Despite the VA's request for this information, the veteran 
was mute with respect to medical professionals who had 
previously treated him for any of his claimed maladies.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The specific purpose of the Board's 
January 2004 was to obtain medical examinations of the 
veteran.  Those examinations were accomplished and the 
results have been included in the claims folder.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The record reflects that the veteran did indeed 
testify before the Board via a videoconference hearing in May 
2003.  During that hearing, the veteran described his 
disabilities and provided opinions concerning each disorder.  
Additionally, the appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant and his representative 
have proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical records and the Board's development instructions with 
respect to the veteran's claim in the Board's remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Here the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a numeric 
evaluation and an effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the severity of the disabilities 
and the effective date to be assigned are rendered moot.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The veteran claims that while he was going through basic 
training in the spring of 1966, he was exposed to weapons 
fire and ordinance explosions.  He contends that since that 
time he has suffered from ringing in his ears (tinnitus) and 
hat his hearing has decreased.  He also claims that he now 
suffers from musco-skeletal conditions that are related to 
his military service.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2005), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

I.  Hearing Loss

For hearing disabilities, the regulations further provide 
that impaired hearing will be considered to be a disability 
for the purposes of applying the laws administered by VA 
"when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (2005).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

The veteran's service medical records are negative for any 
complaints involving hearing loss or tinnitus and there is no 
indication from the records that the veteran ever sought 
treatment for hearing loss of either ear or for ringing of 
the ears.  The service medical records do contain the 
veteran's discharge physical showing audiological readings.  
That examination is from September 1967.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10

-5
LEFT
5
0
10

-5

In conjunction with the veteran's claim, the veteran 
underwent a VA audiometric examination in November 2004, 
which indicated the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
25
25
LEFT
30
25
35
35
40

The frequency average for the left ear was 34 dB and 23 dB 
for the right ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 92 
percent in the left ear.

Upon completion of the audiological test, the VA audiology 
specialist opined the following:

	. . . There is also a highly 
questionable audiogram dated 5/29/2002 
from the office of M. A. R., M.D.  Even 
that audiogram and letter states 
"reliability improved with difficult SRT 
words."  Therefore, there was a 
reliability issue even on that hearing 
test and he found a greater threshold 
values than I did in both ears and that 
is not an accurate audiogram . . . 

Taking the total complex of information 
available, he has normal hearing in the 
right ear today.  Therefore, it is less 
likely than not that the current 
threshold values are secondary to 
acoustic trauma in the military for the 
right ear.  Left ear, he had normal 
hearing sensitivity at discharge.  He 
only has a mild loss now but it did not 
happen in the military.  Therefore, the 
hearing loss is less likely than not 
secondary to acoustic trauma in the 
military.  The tinnitus could be 
secondary to blood pressure problems.  It 
is very difficult to say, but it is les 
likely than not secondary to acoustic 
trauma in the military.  Both the hearing 
loss and the tinnitus are less likely 
than not secondary to acoustic trauma in 
the military . . . 

As reported, the veteran, to bolster his claim, provided a 
letter from Dr. M. A. R.  That letter was from May 2002.  The 
veteran told the doctor that he was stationed in Korea for 
eighteen months and that he (the veteran) experienced 
"significant" noise exposure.  Upon finishing the exam, the 
doctor diagnosed the veteran as having bilateral 
sensorineural hearing loss and tinnitus.  He opined that the 
noise exposure the veteran experienced "may have been a 
significant contributor to his current hearing loss and 
tinnitus".  The audiological test provided by Dr. M. A. R. 
did not provide specific numerical classifications for the 
amount of hearing loss in decibels at the measured 
frequencies.  

Applying the above, it is clear that the veteran does not 
suffer from a hearing loss disability of the right ear for VA 
benefit purposes.  The veteran does not have hearing loss at 
40 decibels in any of the frequencies, he does not have three 
frequencies in which his scores are 26 decibels or greater, 
and his scores on the Maryland CNC Test are not less than 94 
percent.  There is no other competent evidence of record 
showing current hearing loss of the right ear for VA 
purposes.  Without a showing of current hearing loss 
disability for VA purposes, there is no basis for granting 
the benefit sought.

Based on the above, the Board finds that the appellant has 
presented no competent medical evidence showing a current 
disability of the right ear.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v 
Derwinski, 3 Vet. App. 223, 225 (1992).  Since there is no 
current hearing loss disability of the right ear, service 
connection for hearing loss of that ear is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

With respect to the left ear, the VA examination results do 
indicate that the veteran meets the threshold requirements 
pursuant to 38 C.F.R. § 3.385 (2005).  However, should the 
left ear hearing loss be service-connected?  In this instance 
the evidence shows that the veteran now suffers from hearing 
loss in the left ear.  Nevertheless, a VA examiner has opined 
that the veteran's current hearing disability is not related 
to his military service.

It may be argued that the first opinion provided by Dr. M. A. 
R. fulfills the provisions of 38 C.F.R. § 3.303(d) (2005) 
since a medical professional has linked the veteran's hearing 
loss with his service.  The Board holds that the statement is 
inconclusive, speculative, and contradicted by the VA 
audiologist's more detailed opinion.  

Moreover, this one written document is deemed to be of 
limited weight as the statement fails to assert a medical 
basis upon which the supposition was predicated.  The Court 
has made it clear that medical possibilities and unsupported 
medical opinions carry negligible probative weight.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See also Perman 
v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

The veteran told the doctor that he was stationed in Korea 
for approximately eighteen months.  The veteran's DD 214 
notes that he served there less.  The veteran told the doctor 
that he was exposed to loud noises while in Korea.  The 
veteran's testimony before the Board indicated that he was 
not exposed to loud noises while he was stationed in Korea.  
The veteran claimed that any problem he was suffering 
therefrom was from his boot camp service; Doctor M. A. R. did 
not conclude as such.  Hence, since the doctor based his 
conclusion on the history provided by the veteran, such an 
opinion constitutes "non-evidence" with no positive or 
negative weight, or at best, little positive weight due to 
its lack of rationale or explanation.  That is, Dr. M. A. R. 
did not provide treatises, manuals, or other documents that 
would support his original assertion.  An examiner's opinion 
must be supported by clinical evidence and not merely general 
conclusions based on a history furnished by the appellant.  
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Consequently, 
his suppositions are no better than the facts alleged by the 
claimant, and may be accorded little weight with regard to 
the etiology of the veteran's current disability.  See also 
LeShore v. Brown, 8 Vet. App. 406 (1995); also Swann v. 
Brown, 5 Vet. App. 229 (1993).

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may does not hear as well in the left ear.  However, he is 
not competent to say that he has an actual disability that is 
related to his service or a service-connected disability.  In 
other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from left ear hearing loss, medical 
evidence positively and conclusively etiologically linking 
this disability with the veteran's military service or a 
service- connected disability has not been presented.  
Moreover, there is no evidence showing that the current 
disability began while the veteran was in service.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102 
(2005).  The veteran's claim for entitlement to service 
connection for left ear hearing loss is thus denied.

II.  Tinnitus

The veteran has also claimed that he suffers from tinnitus in 
both ears and that this has been present since his early days 
in the US Army.  The veteran's service medical records are 
negative for complaints involving tinnitus or ringing in the 
ears.  When the veteran was examined by the VA audiologist in 
November 2004 in conjunction with his claim involving hearing 
loss, the examiner noted the veteran's complaints involving 
tinnitus.  The examiner was asked to express an opinion as to 
the etiology of the diagnosed tinnitus.  In response to that 
question, the examiner opined that it was less than likely 
that the reported tinnitus was due to or related to the 
veteran's US Army service.  As noted above, a private 
physician diagnosed the veteran as suffering from tinnitus 
and linked the disorder with the veteran's military service.  

Nevertheless, since the private examiner based his conclusion 
on the history provided by the veteran, such an opinion 
constitutes "non-evidence" with no positive or negative 
weight, or at best, little positive weight due to its lack of 
rationale or explanation.  That is, Dr. M. A. R. did not 
provide treatises, manuals, or other documents that would 
support his original assertion.  An examiner's opinion must 
be supported by clinical evidence and not merely general 
conclusions based on a history furnished by the appellant.  
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Consequently, 
his suppositions are no better than the facts alleged by the 
claimant, and may be accorded little weight with regard to 
the etiology of the veteran's current disability.  See also 
LeShore v. Brown, 8 Vet. App. 406 (1995); also Swann v. 
Brown, 5 Vet. App. 229 (1993).

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may be suffering from ringing in the ears and when it may 
have started.  However, he is not competent to say that he 
has an actual disability that is related to his service or a 
service-connected disability.  In other words, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it may be true 
that the veteran now suffers from ringing in the ears 
(tinnitus), medical evidence positively and conclusively 
etiologically linking this disability with the veteran's 
military service or a service- connected disability has not 
been presented.  Moreover, there is no evidence showing that 
the current disability began while the veteran was in 
service.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).  The veteran's claim for entitlement to service 
connection for tinnitus is also denied.

III.  Hip, Thigh, Ankle, and Shoulder

As noted, the veteran has also requested that service 
connection be granted for disabilities of the left shoulder, 
left hip, left hip, and left thigh.  To verify the presence 
of these claimed disabilities, the veteran underwent a VA 
orthopedic examination in April 2005.  The doctor reviewed 
the veteran's claims folder and any previous diagnoses given.  
After the doctor examined the veteran, he concluded that 
there was no clinical evidence of a disorder of hip, thigh, 
ankle, or shoulder.  The doctor further opined that any 
complaints involving the musco-skeleton were less than likely 
related to any condition from which the veteran experienced 
while he was in service.  

Again, the Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

After a full review of the record, the Board concludes that 
service connection for disabilities of the left hip, left 
shoulder, left thigh, and left ankle is not warranted.  The 
first requirement of a claim for service connection is a 
diagnosis of a disability. As noted above, VA examinations 
have failed to produce a positive diagnosis of any of these 
four conditions.  Thus, the veteran fails to satisfy the 
first element of a claim, that is, a current disability, and 
his claim for service connection fails.

With respect to the contentions made by the veteran, it is 
the Board's opinion that these statements were undoubtedly 
made in good faith.  Nevertheless, the veteran is not a 
doctor nor has he undergone medical training.  The Board 
notes that the veteran is competent to report that on which 
he has personal knowledge, i.e., what comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
diagnosis or etiology.  He cannot state, with medical 
certainty, that he currently has disabilities of the left 
thigh, ankle, shoulder, and hip, or that even if he did 
actually have these disabilities that they were related to 
his military service.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In other 
words, the veteran may not self-diagnose a disease or 
disability.

As the preponderance of the evidence is against the veteran's 
claim for service connection, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2005).  Thus, entitlement to service connection for 
disabilities of the left hip, thigh, ankle, and shoulder are 
denied.  


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for tinnitus is denied.

3.  Entitlement to service connection for a left hip disorder 
is denied.

4.  Entitlement to service connection for a left thigh 
disorder is denied.

5.  Entitlement to service connection for a left ankle 
disorder is denied.

6.  Entitlement to service connection for a left shoulder 
disorder, to include left rotator cuff tendonitis, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


